Hudgins, J.,
delivered the opinion of the court.
M. A. Trout, clerk of the board of supervisors of Warren county, refused to sign $50,000 in bonds which the electors in an election held on January 8, 1934, had approved, on the ground that the date of the election was not within the time prescribed by statute. The board of supervisors filed this, its original petition, in this court to compel the clerk to execute the bonds.
The election was held under the provisions of chapter 26, Acts of 1933, Extra Session. Section 4 of this act in part reads: “Whenever the governing body of any county shall determine by resolution that it is advisable to contract a debt for any project, borrow money for any project and issue negotiable bonds of the county to finance any project, such resolution shall be certified to the judge of the circuit court of said county who shall thereupon make an order requiring the judges of election on the day fixed in his order, not less than ten nor more than thirty days from the date of such order, to open a poll and take the sense of the qualified voters of the county on the question of contracting the debt, borrowing the money and issuing the bonds for such project.” (Italics supplied.)
The order of the court authorizing the election to be held was entered on December 6, 1933. The election was held on January 8, 1934, more than thirty days from the date of the order. If this election is held valid then by judicial construction the court has amended the act by eliminating from the statute the italicized words in the above quotation. The time limit in which the court was authorized to order an election to be held was placed in the statute to be observed. It is not the province of the court to make uncertain that which the statute has made certain.
The writ of mandamus is refused.

Mandamus refused.